UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SOLOMON MOGES-HAILE,                    
                          Petitioner,
                 v.
                                                No. 02-2455
JOHN D. ASHCROFT, U.S. Attorney
General,
                       Respondent.
                                        
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A78-151-842)

                      Submitted: July 24, 2003

                      Decided: August 18, 2003

   Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring,
Maryland, for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Allen W. Hausman, Senior Litigation Counsel, Deborah N.
Misir, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
2                     MOGES-HAILE v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Solomon Moges-Haile, a native of what is now Eritrea and a citi-
zen of Ethiopia, petitions for review of an order of the Board of Immi-
gration Appeals ("Board"). The order affirmed, without opinion, the
immigration judge’s decision and order denying Moges-Haile’s appli-
cations for asylum, withholding of removal and withholding of
removal under the United Nations Convention Against Torture. For
the reasons discussed below, we deny the petition for review.

   Moges-Haile claims the immigration judge erred in finding that he
failed to present credible evidence in support of his asylum applica-
tion. We have reviewed the administrative record and the immigration
judge’s decision, which was designated by the Board as the final
agency determination, and find that substantial evidence supports the
immigration judge’s conclusion that Moges-Haile was not credible.
As such, Moges-Haile failed to establish past persecution or a well-
founded fear of future persecution as necessary to qualify for relief
from removal. 8 C.F.R. § 1208.13(b) (2003).

   Next, Moges-Haile claims his due process rights were violated
because the Board affirmed the decision of the immigration judge
without opinion, after review by a single Board member, in accor-
dance with the procedure set out in 8 C.F.R. § 1003.1(a)(7) (2003).
We have reviewed Moges-Haile’s challenges to the Board’s use of
this streamlined procedure and find them to be without merit. See
Georgis v. Ashcroft, 328 F.3d 962 (7th Cir. 2003); Mendoza v. United
States Attorney Gen., 327 F.3d 1283, 1288-89 (11th Cir. 2003); Soad-
jede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003); Gonzalez-
Oropeza v. United States Attorney Gen., 321 F.3d 1331, 1333-34
(11th Cir. 2003); Albathani v. INS, 318 F.3d 365, 375-79 (1st Cir.
2003). We further find summary affirmance was appropriate in this
case under the factors set forth in USSG § 1003.1(a)(7).
                     MOGES-HAILE v. ASHCROFT                      3
  Accordingly, we deny Moges-Haile’s petition for review. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                               PETITION DENIED